Citation Nr: 1223988	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  05-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from February 1982 to February 1985.  He subsequently was a member of the Army Reserve for many years and he was called to active duty for the period from October 1, 2001 to August 28, 2002.

In June 2006, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

After remanding the case for additional development in March 2007, the Board, in part, denied the appellant's right shoulder service connection claim on appeal in a February 2009 decision.  The appellant then appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  An April 2011 Memorandum Decision of the Court, in part, set aside that portion of the Board's decision that denied service connection for the claimed right shoulder disorder, and that issue on appeal was remanded for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

As reflected in his June 2006 Board videoconference hearing testimony, the appellant is seeking service connection for a right shoulder disorder.  He contends that he initially injured the right shoulder during his first period of active service and that he has had problems with the right shoulder since his February 1985 discharge from service.  In the alternative, he argues that he incurred a right shoulder disorder during his second period of active duty and that the condition has continued to bother him since his August 2002 discharge.

Review of the evidence of record indicates that no records relating to the appellant's right shoulder status dated after February 2004 are of record.  The appellant has been in receipt of treatment and testing from VA, as well as a provider or entity identified as 'NC' in an October 2003 VA primary care treatment note.  In addition, the radiology reports from the August 2003 x-rays of the appellant's shoulders performed in conjunction the Compensation and Pension examinations accomplished that same month are not of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by the federal government that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to fulfill the duty to assist, all of the appellant's outstanding VA and private treatment records should be obtained and associated with the claims file.

There is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed right shoulder condition while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect.  Service medical records indicate a possible link to service.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed right shoulder disorder in service or within one year of service separation, the Board finds that the duty to assist in this case requires that an orthopedic evaluation should be obtained on remand.

The evidence of record indicates that the appellant had complaints of right shoulder pain during his first period of active duty and during his second period of active duty, as well as during the 16 years between each period of active duty.  This raises the question of a pre-existing right shoulder disorder at the time of entry into his second period of service; that aspect of the case needs to be addressed.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, VA has not determined whether there is clear and unmistakable evidence that a right shoulder disorder pre-existed the appellant's entry into military service in October 2001.  VA also has not determined whether, if any such condition did pre-exist service, there is clear and unmistakable evidence that the pre-existing disorder was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the condition.  On remand, these deficiencies should be rectified.

The RO must keep in mind that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed, to include an explanation of the type of evidence needed to substantiate service connection for a disorder that preexisted service.

2.  Contact the appellant to obtain the names and addresses of all VA, private or other government health care providers where he has been treated for any right shoulder condition since 1985.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, all VA inpatient and outpatient treatment records (not already in the file), should be obtained, including current treatment records, and the VA radiology reports from the August 2003 x-rays of the appellant's shoulders performed in conjunction the Compensation and Pension examinations accomplished that same month must be associated with the claims file.

In addition, all treatment records from the entity referred to as 'NC' in the October 10, 2003 VA primary care note should be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule an examination by an orthopedist (due to the complexities of the medical questions in issue) in order to evaluate the etiology of the appellant's current right shoulder condition(s).  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The physician is requested to review the claims file, examine the appellant, and provide a written opinion as to the etiology and onset of the appellant's right shoulder pathology.  (The physician is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All appropriate testing should be accomplished.

The opinion should include a discussion of the effect and significance, if any, of the appellant's in-service and post-service right shoulder findings to include soft tissue injury, stiffness, crepitus and pain, as well as all radiographic findings, to include small subcondral cysts in the humeral head (MRI, November 2003), small spurs on the humeral head (April 2008 x-ray) and mild irregularity and spurring of the lateral aspect of the acromion (x-ray April 2008).

The joint specialist should opine as to the etiology of any currently manifested right shoulder pathology.  This should include an opinion regarding whether appellant's claimed right shoulder pathology is causally or etiologically related to military service, including by way of aggravation of a preexisting condition.  The examiner should state whether there is any evidence that any current right should pathology is related to any signs or symptoms the appellant experienced during either period of active service.

The physician should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is there an appropriate diagnosis for the right shoulder pathology claimed by the appellant?  The examiner must indicate the symptomatology and onset date associated with any diagnosed right shoulder joint or ligamentous disorder.  The clinical significance of all in-service and post-service imaging and other relevant testing should be discussed.  The examiner must explain what is meant by small subcondral cysts of the humeral head with subsequent spurring of the humeral head vis-à-vis the appellant's claimed right shoulder disorder or any other currently diagnosed pathology.  The examiner should comment on the clinical significance of any atypical findings to include whether they represent pathology related to the claimed right shoulder pathology.

b.  Does the appellant have any identifying body marks, scars or tattoos on the right shoulder?  If so, describe it/them in detail and discuss whether it/they are related to any incident of either period of the appellant's service.  

c.  Is any of the appellant's currently diagnosed right shoulder pathology causally or etiologically related to his February 1982 to February 1985 period of military service, or to his October 2001 to August 2002 period of military service or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)  Have any other medical conditions or other factors such as the aging process played a role in the development of the appellant's current right shoulder pathology?  

d.  Is any of the appellant's currently diagnosed right shoulder pathology related to symptoms or signs he may have had in service (February 1982 to February 1985, and October 2001 to August 2002)?  

e.  Does the evidence clearly and unmistakably (i.e., it is undebatable) show that the appellant had a right shoulder disorder when he re-entered service in October 2001?  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting right shoulder disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

Please identify any such evidence with specificity.

f.  Is any of the appellant's currently diagnosed right shoulder pathology related to symptoms and signs that may have occurred within one year of his service separation in February 1985, or within one year of his separation in August 2002?

g.  Is it at least as likely as not that the etiology of the appellant's current right shoulder pathology is attributable to any disease or incident/injury suffered during either period of his active service, any disease or incident/injury suffered prior to service, any disease or incident/injury suffered after service, or to a combination of such causes or to some other cause or causes?  The examiner must discuss the appellant's in-service complaints of right shoulder pain, his occupational history as a carpenter, the continuity of his symptomatology since 1985, and the results of all x-rays and other pertinent testing of record.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's right shoulder pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

5.  Review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the VA examiner's report.  If a report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.

6.  Then, re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories of service connection, to include direct, presumptive, secondary and aggravation of a preexisting disorder.

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




